Citation Nr: 1805151	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, including as secondary to service-connected hypertension.

2. Entitlement to an increased rating for hypertension, rated as noncompensable prior to November 10, 2014, and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to January 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 RO decision that denied service connection for diabetes mellitus, type II, and denied an increase in a noncompensable rating for hypertension.

A hearing was held in November 2011 before a Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In April 2012, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board, and again remanded in September 2014.

In a January 2015 rating decision, the AOJ granted an increased 10 percent rating for hypertension, effective from November 10, 2014. Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In August 2015, the Veteran was informed of the fact that the VLJ who held a hearing in his case was no longer employed by the Board, and he was offered the opportunity to testify at another hearing before the VLJ who will decide his case. See 38 U.S.C. § 7107 (c); 38 C.F.R. § 20.707. He requested another Board hearing.

In September 2015, the Board remanded this case to the AOJ for scheduling of another hearing.
 
A hearing was held in September 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in September 2017.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The Board notes that the Veteran attempted to withdraw his appeal for service connection for diabetes mellitus at the November 2011 hearing. See November 2011 hearing transcript at page 2. However, since VA has subsequently treated this issue as still being on appeal, it remains in appellate status. See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence indicates that the Veteran's current diabetes mellitus began several years after his active military service and was not caused by any incident of service. The most probative evidence indicates that the current diabetes mellitus is not related to service or a service-connected disability.

2. The Veteran's service-connected hypertension has been manifested by a history of diastolic pressure of 100 or more and requires continuous medication for control.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2. During the period prior to November 10, 2014, the criteria for an initial disability rating of 10 percent, but no higher, for hypertension have been more nearly approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7101 (2017).

3. Throughout the rating period on appeal, the criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by letters dated in August 2009. See 38 U.S.C. §§ 5102, 5103, 5103A ( 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was afforded two hearings before the Board and copies of the transcripts are of record. There is no allegation that the hearings provided to the Veteran were deficient in any way and further discussion of the adequacy of the hearings is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board also notes that actions requested in the prior remands have been undertaken. In this regard, additional treatment records were obtained, the Veteran was afforded VA examinations, and another Board hearing was held. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Diabetes Mellitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C. § 1154(a); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). An increase in severity of a nonservice-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected condition, will be service connected. Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his current diabetes mellitus is related to service or to his service-connected hypertension. During the course of the appeal, he has variously asserted that diabetes mellitus was manifested during service, but was undiagnosed, that the disease was manifested or diagnosed during the first post-service year, and that it is secondary to service-connected hypertension. 

In correspondence dated in March 2015 and subsequently, the Veteran asserted that the medication he was prescribed for hypertension in December 1995, "Thiazides Diuretics" 25 mg is a medication that causes diabetes, and that he had been taking blood pressure medication for 21 years. He asserted that he was diagnosed with diabetes by VA in 1996, but had no medicine or treatment from 1998 to 2009, when he was diagnosed again with hypertension and diabetes.

At the September 2017 hearing, the Veteran testified that during service in Germany, when he was treated for hypertension, "they" stated that they thought he might have diabetes. When he returned to the U.S. and was on medical leave, he was treated at a Nashville VA facility during service in December 1995, and was put on Thiazide and a diuretic. He also testified that he was diagnosed with diabetes mellitus during the first post-service year. He stated that he did not take medication for diabetes from 1995 to 2009. He said he only took Metformin for a short period because VA told him it was a short-term fix and would not give him any more medication. He stated that he took Metformin for six months prior to his diagnosis in 2009.

In September 2017, the Veteran submitted a printout from WebMD with responses to the question of whether certain medications can cause diabetes. The answer was yes, and the listed types of medications were statins, thiazide diuretics, steroids, beta blockers, and atypical antipsychotics. The Veteran stated that he took thiazide diuretics from December 1995 to May 1996, and cortisone for shoulder pain. In this regard, the Board notes that the Veteran does not have a service-connected shoulder disability.

A review of the evidence reflects that the Veteran has been diagnosed with current diabetes mellitus, type II. See August 2012 VA examination report. Consequently, the determinative issue is whether or not this disability is attributable to his military service or is secondary to service-connected disability.

Service treatment records are negative for a diagnosis of diabetes mellitus and for pertinent abnormalities. Blood tests in June 1995 showed normal glucose levels. Urinalysis in June 1995 was negative for glucose. An October 1995 service treatment record reflects that the Veteran was taking HCTZ (hydrochlorothiazide) for hypertension without side effects. Lab tests were performed and a urinalysis was normal. A Physical Evaluation Board was conducted in October 1995 for evaluation of a knee disability, and such records are negative for diabetes mellitus. In a November 1995 report of medical assessment, the Veteran reported multiple current medical problems, but did not mention diabetes. In November 1995, he was diagnosed with hypertension and obesity.

VA medical records dated from December 1995 to 1997 (during and shortly after service) reflect treatment for hypertension, but are negative for a diagnosis of diabetes mellitus. Blood tests in December 1995 and October 1997 showed elevated glucose, but results were within the normal range in February 1996. These VA records do not reflect that medication was prescribed for diabetes mellitus. Instead, he was prescribed medication (hydrochlorothiazide 25 mg) and Lisinopril (5 mg) for hypertension. In January 1996, it was noted that the Veteran had been taking HCTZ for about 2 months and complained of side effects. This medication was discontinued. A May 1996 nutrition education note reflects that the Veteran had experienced weight gain since separation from service. Urinalysis in February 1996 and October 1997 was negative for glucose.

The first medical evidence of diabetes mellitus is dated in 2009, more than 13 years after separation from service. VA outpatient treatment records dated since July 2009 reflect diagnosis and treatment for diabetes mellitus. Some of these records reflect that the Veteran gave a history of diabetes since 1995. A July 2009 VA primary care initial evaluation note reflects that the Veteran had acute onset of polydipsia/uria, and excessive thirst in June 2009, and was diagnosed with diabetes mellitus type II in late June 2009. It was noted that the Veteran was a newly diagnosed diabetic, and he was taking Metformin.

A September 2009 VA hypertension examination reflects that the Veteran reported that he had weakness when he was diagnosed with diabetes recently. A November 2009 VA progress note reflects that the Veteran was concerned that he had kidney damage from the newly diagnosed diabetes.

In a September 2010 substantive appeal, the Veteran stated that during service, no one tested him for diabetes. He stated that he was also seen by a VA physician when he returned to the U.S. and was told that diabetes was a possibility, but he was never tested for this.

On VA examination in August 2012, the examiner diagnosed diabetes mellitus, and opined that it is less likely as not that the Veteran's diabetes mellitus became manifest in service or by January 1997, and that it was less likely as not that the Veteran's diabetes mellitus type II was aggravated by the service-connected hypertension. The examiner stated that the claims file and medical literature were reviewed, including Cecil's and Harrison's Textbooks of Medicine. 

On VA examination in November 2014, the examiner diagnosed diabetes mellitus, type II and said the condition was reportedly diagnosed in 1995. The examiner reviewed the claims file and opined that diabetes mellitus was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. The rationale was that there was no evidence of diagnosis or treatment for diabetes mellitus while on active duty in the service treatment records, that diabetes mellitus and hypertension are two different medical diagnoses, and hypertension does not cause or aggravate diabetes mellitus. The examiner stated that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in service injury, event or illness. 

Based on a thorough review of the evidence of record, the Board finds that service connection for diabetes mellitus is not warranted. Although the Veteran has been diagnosed with diabetes mellitus, the preponderance of the competent and credible evidence does not demonstrate that this disease was incurred in or is otherwise related to service or a service-connected disability. There is no indication of any diagnosis or treatment for diabetes mellitus in service, or within the first post-service year.

The evidence of record does not show complaints or treatment for diabetes mellitus until many years after service. In this case, after a review of all the lay and medical evidence, the Board finds that the Veteran's assertion of continued diabetes mellitus symptomatology since active service is inconsistent with his prior assertions and is not persuasive. In this regard, the history being provided of continued symptoms of diabetes mellitus since active service, since filing his claim in 2009, is contrary to his failure to report diabetes or any relevant symptoms in a November 1995 report of medical assessment, despite reporting multiple other symptoms and medical problems. Similarly, he did not report any diabetes mellitus symptoms during VA treatment from 1995 to 1997.

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of greater probative value than the more recent recollections and assertions made many years after service separation. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Moreover, the Veteran did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim in 2009. He filed other claims of service connection in 1996, but did not claim service connection for diabetes mellitus until 2009. The current statements of diabetes mellitus symptoms in service and continuing thereafter, made in connection with this claim, are simply not persuasive in light of the medical evidence and lay statements more contemporaneous to service. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements). In short, the inconsistencies in the record between reports during service and prior to his date of claim weigh against the Veteran's credibility as to the post-claim assertion of onset during service or continuity of symptomatology since service.

While the Veteran believes that his current diabetes mellitus is related to service or a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of diabetes mellitus are matters not capable of lay observation, and require medical expertise to determine. Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301   (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Thus, the Veteran's own opinion regarding the etiology of his current diabetes mellitus is not competent medical evidence. There is no competent and credible evidence linking the Veteran's hypertension medications to his current diabetes mellitus. The Board finds the opinion of the November 2014 VA examiner to be significantly more probative than the Veteran's lay assertions. 

As for the internet article submitted by the Veteran, this is simply too general and inconclusive to establish a medical nexus between the Veteran's current diabetes mellitus and his military service or medications. In contrast, the VA examiner's November 2014 medical opinion is specific as to the facts of this case and was provided following examination of the Veteran, consideration of his contentions, and review of his claims file. Accordingly, the Board finds the VA examiner's November 2014 opinion to carry significantly greater probative weight than internet article information that is general in nature. See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Board also finds that there is no competent and credible evidence of record showing that diabetes mellitus was manifested to a compensable degree in the first post-service year.

In sum, diabetes mellitus was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current diabetes mellitus is related to service or a service-connected disability. 

The preponderance of the evidence is against a grant of service connection for diabetes mellitus to include as secondary to service-connected hypertension, as no competent and credible medical nexus has been established to relate his currently diagnosed diabetes mellitus to his active duty service or his service-connected hypertension. As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating for Hypertension 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Historically, in an April 1996 rating decision, the RO established service connection and a noncompensable rating for hypertension, effective from January 20, 1996. In a June 1998 rating decision, the RO confirmed and continued the noncompensable rating for hypertension. This decision became final as the Veteran did not appeal it.

In August 2009, the Veteran filed the instant claim for an increased rating for service-connected hypertension. Although the Veteran has contended that an increased rating should be granted from 1995, the rating period under review begins one year prior to the August 2009 claim. See 38 C.F.R. § 3.400(o).

During the pendency of the rating period on appeal, hypertension has been rated as noncompensable prior to November 10, 2014, and as 10 percent disabling from that date, under Diagnostic Code 7101.

Hypertension is evaluated under Diagnostic Code 7101. 38 C.F.R. § 4.104. Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. Id. A 20 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A rating of 40 percent is assigned with diastolic pressure predominantly 120 or more. A rating of 60 percent is assigned diastolic pressure predominantly 130 or more.

The Veteran contends that his service-connected hypertension is more disabling than currently evaluated. He asserts that throughout the rating period on appeal, his hypertension required continuous medication for control, and that his blood pressure readings warrant a higher rating. At his September 2017 Board hearing, he testified that he had been on continuous medication for hypertension since service. He stated that he was taking Lisinopril for 16 years, and then his medication was switched to Amlodipine because he had developed a dry cough from the Lisinopril. He stated that his only current medication for hypertension was Amlodipine, 10 mg. His representative noted that the Veteran's blood pressure was elevated at his recent VA examination, even with medication. The Veteran testified that he took his own blood pressure readings at home and they were generally 185/100.

A July 2009 VA outpatient treatment record reflects that the Veteran had a known history of hypertension and had been taking Lisinopril 5 mg. Blood pressure was 128/82.

On VA examination in September 2009, the examiner noted that the Veteran was currently taking Lisinopril 5 mg, and that continuous medication was needed to control the Veteran's hypertension. Vital signs were taken and blood pressure was "213/77." The examiner diagnosed primary hypertension, and stated that the Veteran does not have hypertensive heart disease. The effect of the hypertension on occupational activities was weakness or fatigue. The examiner noted that the Veteran was recently diagnosed with diabetes mellitus. In an October 2009 addendum, the examiner indicated that the Veteran's blood pressure readings on the day of the September 2009 examination were 123/77, 120/80, and 129/84. (In light of these readings it appears that the blood pressure notation in September 2009 of "213/77" was a typographical error with transposed digits in the systolic number.) 

VA medical records dated prior to November 2014 generally reflect blood pressure readings ranging from 112/75 (November 2009) to 146/100 (December 2011), with the majority of the readings around 130/90. 

On VA examination in November 2014, the Veteran's blood pressure was 150/108, 162/104 and 145/103. The average of these readings was 152/105. The examiner indicated that the Veteran's treatment plan include taking continuous medication for hypertension. He was taking Amlodipine. The examiner recommended that the Veteran seek follow-up treatment from his primary care provider for his elevated blood pressure, and that he not perform strenuous physical activity until his blood pressure was at goal.

Subsequent VA medical records reflect ongoing treatment for hypertension. He was still taking Amlodipine 10 mg for hypertension in 2016.

The Board finds that the Veteran's disability picture has more nearly approximated a 10 percent rating for hypertension throughout the appeal period. During the period prior to November 10, 2014, although the majority of his recorded systolic pressures were less than 160 and the majority of his recorded diastolic pressures were less than 100, the record shows that the Veteran was taking hypertensive medications throughout the rating period on appeal. Since 2009, the Veteran has a history of taking the Lisinopril, and then Amlodipine for control of his hypertension.

Given that the Veteran has a history of diastolic pressure of 100 and he has continuously used medication to manage his hypertension, the Board finds that his disability more nearly approximates the criteria for a 10 percent rating for hypertension during the period prior to November 10, 2014. Throughout the rating period on appeal, a rating in excess of 10 percent is not warranted because there is no competent evidence demonstrating that the Veteran had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more at any time during the course of the appeal. As such, the 10 percent rating assigned herein adequately addresses the level of impairment resulting from the Veteran's service-connected hypertension.

With regard to the Veteran's contention that a rating in excess of 10 percent is warranted for hypertension, the Board concludes that the objective medical findings on examination and treatment are of greater probative value than the Veteran's allegations regarding the severity of his hypertension. Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for hypertension, and it must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

Service connection for diabetes mellitus, to include as secondary to hypertension, is denied.

During the period prior to November 10, 2014, entitlement to an increased disability rating of 10 percent, but no higher, for service-connected hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.

During the period from November 10, 2014, entitlement to an initial disability rating in excess of 10 percent for service-connected hypertension is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


